UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6375



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANGELO MCCOY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-00-195-MJG; CA-04-1511-1-MJG)


Submitted:   April 28, 2006                 Decided:   May 16, 2006


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angelo McCoy, Appellant Pro Se.     Philip S. Jackson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Angelo McCoy, a federal prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.     An appeal may not be taken from the final order in

a post-conviction proceeding unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.             See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,   252   F.3d   676,    683    (4th   Cir.   2001).    We   have

independently reviewed the record and conclude that McCoy has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                       - 2 -